Citation Nr: 9935805	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-12 401A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for private dental 
expenses incurred from March 1, 1995, through April 17, 1995. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran had active duty from November 1940 to January 
1947 and February 1947 to May 1950.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Medical 
Center in Bay Pines, Florida, (hereinafter AOJ.)  

In his August 1998 VA Form 9, the veteran indicated he wished 
to be scheduled for a hearing at a local Department of 
Veterans Affairs (hereinafter VA) office before a Member of 
the Board of Veterans' Appeals.  Instead, the veteran was 
afforded a hearing before officials affiliated with the AOJ 
in April 1999.  By letter dated in September 1999, the Board 
requested that the veteran clarify whether he still desired a 
hearing before a member of the Board.  In a written response 
dated in September 1999, the veteran indicated that he no 
longer desired a hearing before a member of the Board.  Thus, 
as the record has otherwise been sufficiently developed, the 
claim on appeal will be adjudicated below. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the AOJ. 

2.  No prior authorization for the dental treatment in 
question was obtained by the veteran.  

3.  There were personnel and facilities available at the AOJ 
at the time the dental treatment in question was rendered 
that could have provided the dental treatment for which 
payment or reimbursement is requested.   

CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
private dental expenses incurred from March 1, 1995, through 
April 17, 1995, are not met.  
38 U.S.C.A. § 1728 (West 1991 & Supp. 1999); 38 C.F.R. § 
17.120 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The appellant seeks reimbursement for payment or 
reimbursement for private dental expenses incurred from March 
1, 1995, through April 17, 1995, for bridge work and root 
canals provided by Sheldon R. Mann, DDS and Robert A. 
DesRochers, DMD.  Dr. Mann has stated that the treatment 
provided to the veteran by him was for a "cosmetic 
emergency."  

In the July 1998 statement of the case, the AOJ indicated the 
veteran has a dental trauma rating for teeth 
3,4,8,9,11,17,20,21 and 29, and that the veteran was 
therefore eligible for VA outpatient dental treatment as 
authorized by the Chief of the Dental Service.  See 38 
U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 C.F.R. § 17.161 
(1999).  In this regard, development undertaken by the RO 
indicates that there was an entodonist on the dental clinic 
staff at the AOJ in 1995 who could have performed the bridge 
work and root canals in question accomplished by Dr. Mann and 
DesRochers.  See May 1998 Report of Contact.  

In written contentions and testimony presented at the April 
1999 hearing, the veteran contends that a service officer 
associated with The American Legion called the AOJ to obtain 
authorization for the dental treatment in question, and that 
this person was told by an official at the AOJ that the 
dental work could not be accomplished by the AOJ.  It is 
claimed that this AOJ official informed the service officer 
that the veteran was to call the AOJ immediately when the 
treatment was accomplished, and the veteran has contended 
this was done.  However, the Board's review of the record 
reflects no evidence to confirm these assertions by the 
veteran, or that otherwise indicates the treatment in 
question had been "authorized" by a VA official.  There is 
no independent evidence on file that there was any contact 
with the VA prior to the dental work being accomplished.

For the purpose of payment or reimbursement of the expenses 
of hospital care or medical services not previously 
authorized, as in the instant case, a person must meet all 
the criteria of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  
These provisions require in pertinent part as follows: (1) 
the care or services not previously authorized at the private 
medical facility must, initially, be rendered for an 
adjudicated service-connected disability, or for nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran with a total and permanent 
service-connected disability; and (b) there was a medical 
emergency, where delay would have been hazardous to the life 
or health of the veteran, and (c) federal facilities were not 
feasibly available.  See 38 C.F.R. § 17.120 (1999).  It is 
emphasized that all three criteria must be met for 
reimbursement to be granted, and it is also noted that no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (1999).

In denying the claim on appeal, the AOJ has not rejected the 
claim on the basis of the fact that the treatment in question 
was not for a service-connected disability or that this 
treatment was for a non-emergent condition.  Thus, the Board 
finds the written argument and sworn testimony presented by 
the veteran's representative to the effect that the issue on 
appeal cannot be adjudicated until the issue of whether 
service connection for dental trauma incurred by the veteran 
in an aircraft crash is "resolved" to be moot for the 
purposes of this adjudication.  Similarly, while the Board 
questions whether the treatment in question can be described 
as "emergent" for the purposes of the benefit sought, or a 
"sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action," Hennessey v. 
Brown, 7 Vet. App. 143 (1994), quoting WEBSTER'S NEW WORLD 
DICTIONARY (3rd. College Edition 1988), this matter also need 
not be addressed.  In short, all three criteria listed at 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must be met in order 
to warrant reimbursement of the medical expenses in question.  
Thus as the AOJ has developed evidence which demonstrates 
that facilities at the dental clinic at the AOJ were 
"feasibly available" to provide the treatment in question, 
the claim must be denied.  

As noted, it is not clear that there was an emergency.  Thus, 
a second element for grant of the benefits is not shown.  It 
is noted that there is some evidence that the appellant had 
dental trauma in service, for which some VA treatment may be 
or may have been indicated.  This does not, however, lead to 
the result desired here-non-VA treatment for which the VA is 
responsibleespecially absent any VA authorization.  As noted 
above, there is no competent evidence of prior authorization, 
and there is evidence that the VA could do the treatment.

In making the above determination, the Board notes that aside 
from the unsupported "positive" evidence contained in the 
statements and testimony presented by and on behalf of the 
veteran, there is no evidence of record to suggest that the 
determination by the AOJ that the treatment in question could 
have been provided by their dental clinic was in error.  
Thus, as "it is the duty of the [Board] as the factfinder to 
determine credibility of the testimony and other lay 
evidence," Culver v. Derwinski, 3 Vet. App. 292, 297 (1992), 
the Board concludes that the "negative" evidence in this 
regard developed by the RO outweighs the subjective 
"positive" evidence represented by the assertions and 
testimony of record.  Accordingly, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to payment or reimbursement for private dental 
expenses incurred from March 1, 1995, through April 17, 1995, 
is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals




